Filed pursuant to Rule 424(b)(3) File No. 333-179641 Grant Park Fund April 2014 Update May 16, 2014 Supplement dated May 16, 2014 to Prospectus dated May 08, 2014 Class April ROR YTD ROR Net Asset Value Net Asset Value per Unit A 0.1% -6.3% $17.4M B 0.1% -6.5% $182.0M $915.94 Legacy 1 0.3% -5.6% $3.2M $812.97 Legacy 2 0.3% -5.6% $3.5M $800.03 Global 1 0.4% -5.5% $6.0M $789.48 Global 2 0.3% -5.6% $9.7M $777.71 Global 3 0.2% -6.1% $138.4M $709.87 ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Sector Commentary Currencies:The value of the Japanese yen rose after the Bank of Japan unexpectedly announced it would not augment its quantitative easing initiatives.The British pound moved higher following economic data which showed the British economy is recovering as expected. Energy:Crude oil prices fell more than 1% after Libya announced it would increase its exports, adding to global supplies.Natural gas prices rose over 10% due to uncertainty about whether gas producers would be able to replenish inventories which had been depleted during the prolonged winter weather. Equities:The Nikkei 225 Index fell by more than 4%, pressured by weak economic data and concerns regarding the effectiveness of the Bank of Japan’s monetary policy initiatives.The Australian ASX 200 Index rose as positive quarterly earnings reports reinforced beliefs the country’s central bank would keep interest rates unchanged throughout 2014. Fixed Income:TheU.S. Treasury bond and German Bund markets rallied due to a flight-to-safety by global investors amidst rising tensions between Ukraine and Russia. Grains/Foods:Corn and wheat prices rose as regional tensions in Ukraine and delayed planting in the U.S. created uncertainty about the size of future inventories.Coffee prices rose more than 14% as continued dry weather in Brazil jeopardized supply forecasts. Metals:Gold prices rose as political turmoil in Ukraine and weak economic data from the U.S. and China created increased demand for safe-haven assets.Nickel prices surged 15% due to supply concerns stemming from the potential effects of U.S. sanctions on Russia. Additional Information:For the Fund’s monthly Account Statement, including the net asset value per unit, and related information, please visit our website at www.grantparkfunds.com. Sincerely, David Kavanagh President Daily fund performance and weekly commentaries are available on our website at www.grantparkfunds.com. PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE NOR SHALL THERE BE ANY SALE OF SECURITIES IN ANY JURISDICTION IN WHICH AN OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE SECURITIES LAWS OF ANY SUCH JURISDICTION OFFERING BY PROSPECTUS ONLY. Account Statement (Prepared from books without audit) For the month ended April 30, 2014 STATEMENT OF INCOME Trading Income (Loss) Monthly Performance Year to Date Performance Realized Trading Income (Loss) -$181,043 -$2,666,411 Change In Unrealized Income (Loss) -15,482,133 Brokerage Commission -114,179 -537,791 Exchange, Clearing Fee and NFA Charges 0 0 Other Trading Costs -335,181 -1,516,677 Change in Accrued Commission -25,830 Net Trading Income (Loss) -20,196,026 Other Income Monthly Performance Year to Date Performance Interest, U.S. Obligations Interest, Other U.S. Government Securities Gain (Loss) 0 0 Dividend Income 0 0 Total Income (Loss) -19,801,066 Expenses Monthly Performance Year to Date Performance Management Fee $0 $0 Incentive Fee Operating Expenses Organization and Offering Expenses Brokerage Expenses Dividend Expenses 0 0 Total Expenses Net Income (Loss) -$27,636,923 Statement of Changes in Net Asset Value Monthly Performance Year to Date Performance Beginning Balance Additions Net Income (Loss) -27,636,923 Redemptions -17,696,723 -60,960,283 Balance at April 30, 2014 PERFORMANCE SUMMARY BY CLASS Class Net Asset Value per Unit Units Net Asset Value Monthly ROR Year to Date ROR A 15,855.62042 $17,381,424 0.12% -6.28% B $915.942 0.06% -6.48% Legacy 1 $812.970 3,902.53287 $3,172,641 0.31% -5.55% Legacy 2 $800.031 4,433.80674 $3,547,181 0.29% -5.63% Global 1 $789.481 7,538.60859 $5,951,592 0.36% -5.48% Global 2 $9,739,277 0.34% -5.55% Global 3 $709.866 0.20% -6.11% To the best of my knowledge and belief the information contained herein is accurate and complete. David Kavanagh, President For Dearborn Capital Management, LLC General Partner of Grant Park Futures Fund, Limited Partnership
